Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
4, 2019.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-19-00207-CR



                       IN RE DARIUS LEMON, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               262nd District Court
                             Harris County, Texas
                         Trial Court Cause No. 1247995

                         MEMORANDUM OPINION

      On March 13, 2019, relator Darius Lemon filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable Lori
Chambers Gray, presiding judge of the 262nd District Court of Harris County, to hold
an evidentiary hearing on relator’s claim that the reporter’s record has been lost and
destroyed and that he is therefore entitled to a new trial.

      On May 10, 2011, our court issued an opinion affirming relator’s conviction
for capital murder. See Lemon v. State, No. 14-10-00616-CR, 2011 WL 1837680, at
*1 (Tex. App.—Houston [14th Dist.] May 10, 2011, pet. ref'd) (not designated for
publication).

      If relator’s petition pertains to a pending post-conviction application for writ
of habeas corpus regarding the capital-murder conviction, our court lacks
jurisdiction of his petition. Courts of appeals generally have no jurisdiction over
post-conviction writs of habeas corpus in felony cases or orders entered in such
proceedings. See Tex. Code Crim. Proc. Ann. art. 11.07; Padieu v. Court of Appeals
of Tex., Fifth Dist., 392 S.W.3d 115, 117 (Tex. Crim. App. 2013); Board of Pardons
and Paroles ex. rel. Keene v. Court of Appeals for the Eighth Dist., 910 S.W.2d 481,
483 (Tex. Crim. App. 1995); In re Briscoe, 230 S.W.3d 196, 196–97 (Tex. App.—
Houston [14th Dist.] 2006, orig. proceeding). To complain about any action, or
inaction, of the convicting court, the applicant may seek relief from the Court of
Criminal Appeals. See Tex. Code Crim. Proc. Ann. art. 11.07, § 5; In re Ortiz, No.
14-19-00153-CR, 2019 WL 1030563, at *1 (Tex. App.—Houston [14th Dist.] Mar.
5, 2019, orig. proceeding) (mem. op., not designated for publication).

      In any event, relator is not entitled to mandamus relief because he has not
complied with the requirements of Rule 52.3(a), (b), (c), (d), (f), (g), and (j) and Rule
52.7 of the Texas Rules of Appellate Procedure governing original proceedings.


                                           2
      We therefore deny relator’s petition for writ of mandamus.


                                     PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                        3